                 Case 20-50899-CSS               Doc 12-4        Filed 03/10/21          Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )
                                                                )
NSC WHOLESALE HOLDINGS LLC., et al.,                            )     Chapter 11
                                                                )
                  Debtors.1                                     )     Case No. 18-12394 (CSS)
                                                                )
                                                                )     (Jointly Administered)
                                                                )
                                                                )
NSC LIQUIDATING TRUST,                                          )
                                                                )
                  Plaintiff,                                    )     Adv. Proc. No. 20-50899 (CSS)
                                                                )
v.                                                              )
                                                                )
HADDAD INTERNATIONAL LLC,                                       )
                                                                )
                  Defendant.
                                                                )

                                          CERTIFICATE OF SERVICE

         I, Howard A. Cohen, hereby certify that on the date set forth below I forwarded a true and correct

copy of the foregoing Request for Entry of Default, Affidavit in Support of Request for Default and

Proposed Entry of Default to the following as indicated:

Via United States Mail, first class, postage prepaid

                  Haddad International LLC
                  330 Hurst Street
                  Linden, NJ 07036
                  Attn: Alan Haddad and Officer, Managing or General Agent

Dated: March 10, 2021                                        GIBBONS P.C.
       Wilmington, Delaware
                                                             By: /s/ Howard A. Cohen
                                                             Howard A. Cohen (DE 4082)
                                                             Natasha M. Songonuga (DE 5391)
                                                             300 Delaware Avenue, Suite 1015
                                                             Wilmington, DE 19801-1671



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC
Wholesale Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC
of West Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).
